Case 19-10118-KJC     Doc 9-3   Filed 01/22/19   Page 1 of 17



                         Exhibit B-2

                    Form of Master Ballot
                Case 19-10118-KJC            Doc 9-3       Filed 01/22/19        Page 2 of 17



IMPORTANT: CHAPTER 11 CASES HAVE NOT BEEN COMMENCED AS OF THE
DATE OF DISTRIBUTION OF THIS MASTER BALLOT. THIS MASTER BALLOT IS
A PREPETITION SOLICITATION OF THE VOTES OF HOLDERS OF ASBESTOS
PERSONAL INJURY CLAIMS REPRESENTED BY YOU AS COUNSEL ON A
PREPACKAGED PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE
BANKRUPTCY CODE. THE VOTING DEADLINE IS JANUARY 18, 2019 AT 4:00 P.M.
(PREVAILING EASTERN TIME).

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:
                                                              For solicitation purposes only. The
                                               1
    MAREMONT CORPORATION, et al.,                             Prospective Debtors have not yet filed
                                                              chapter 11 cases.
                           Debtors.


          MASTER BALLOT FOR CLASS 4 ASBESTOS PERSONAL
      INJURY CLAIMS FOR VOTING ON THE JOINT PREPACKAGED
   PLAN OF REORGANIZATION OF MAREMONT CORPORATION AND ITS
DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

        Maremont Corporation and its affiliated prospective debtors and debtors in possession (the
“Prospective Debtors”) are soliciting votes with respect to the Joint Prepackaged Plan of
Reorganization of Maremont Corporation and Its Debtor Affiliates Pursuant to Chapter 11 of the
Bankruptcy Code, dated December 4, 2018 (as modified, amended, or supplemented from time to
time, the “Plan”), which is described in the Disclosure Statement for the Joint Prepackaged Plan
of Reorganization of Maremont Corporation and Its Debtor Affiliates Pursuant to Chapter 11 of
the Bankruptcy Code, dated December 4, 2018 (as modified, amended, or supplemented from time
to time, the “Disclosure Statement”), both of which are included in the USB drive accompanying
this Master Ballot (and are also posted on the internet at www.donlinrecano.com/maremont).

         Maremont Corporation and its affiliated Prospective Debtors may commence chapter 11
cases in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
after this solicitation, but have not yet done so. Accordingly, neither the Disclosure Statement nor
the Plan has been approved by any court. Except as otherwise provided, all capitalized terms used
herein but not otherwise defined shall have the meanings ascribed to them in the Plan and the Plan
shall govern in the event of any inconsistencies.



1
  The Prospective Debtors, together with the last four digits of each Prospective Debtor’s federal taxpayer
identification number, are: Maremont Corporation (6138); Maremont Exhaust Products, Inc. (9284); AVM, Inc.
(9285); and Former Ride Control Operating Company, Inc. (f/k/a ArvinMeritor, Inc., a Delaware corporation) (9286).
The mailing address for each Prospective Debtor is 2135 West Maple Road, Troy, MI 48084.
            Case 19-10118-KJC      Doc 9-3       Filed 01/22/19   Page 3 of 17



                CLASS 4—ASBESTOS PERSONAL INJURY CLAIMS

THIS MASTER BALLOT IS TO BE USED BY COUNSEL ONLY FOR VOTING ON BEHALF
OF INDIVIDUAL HOLDERS OF CLAIMS IN CLASS 4 (ASBESTOS PERSONAL INJURY
CLAIMS). If you have any questions on how to complete this Master Ballot properly, please
refer to the attached instructions.

 IMPORTANT NOTE:           PLEASE CAREFULLY READ AND FOLLOW THE
                           ENCLOSED INSTRUCTIONS FOR COMPLETING THIS
                           MASTER BALLOT (THE “MASTER BALLOT”) AND READ
                           THE DISCLOSURE STATEMENT AND PLAN INCLUDED
                           WITH THIS MASTER BALLOT, BEFORE COMPLETING THIS
                           MASTER BALLOT ON BEHALF OF YOUR CLIENTS. YOU
                           MAY BE REQUIRED TO PROVIDE EVIDENCE OF
                           AUTHORIZATION TO VOTE TO ACCEPT OR REJECT THE
                           PLAN ON BEHALF OF THE HOLDERS OF ASBESTOS
                           PERSONAL INJURY CLAIMS. THIS MASTER BALLOT IS TO
                           BE USED ONLY FOR TABULATING VOTES ON THE PLAN
                           SOLICITED FROM HOLDERS OF ASBESTOS PERSONAL
                           INJURY CLAIMS AND MAY NOT BE USED FOR ANY
                           PURPOSE OTHER THAN TO TRANSMIT THE VOTES TO
                           ACCEPT OR REJECT THE PLAN. THE PROSPECTIVE
                           DEBTORS HAVE NOT COMMENCED CHAPTER 11 CASES
                           AS OF THE DATE HEREOF.

 ASBESTOS                  THE PLAN, ATTACHED TO THE DISCLOSURE STATEMENT
 CHANNELING                AS EXHIBIT A, PROVIDES FOR AN ASBESTOS PERSONAL
 INJUNCTION:               INJURY CHANNELING INJUNCTION PURSUANT TO
                           SECTION 524(g) OF THE BANKRUPTCY CODE. FOR A
                           DESCRIPTION OF THE CAUSES OF ACTION TO BE
                           ENJOINED AND THE IDENTITIES OF THE ENTITIES THAT
                           WOULD BE SUBJECT TO THE INJUNCTION, SEE SECTION
                           VIII.C OF THE PLAN AND ARTICLE I AND SECTION VIII.F
                           OF THE DISCLOSURE STATEMENT. THE PLAN ALSO
                           PROPOSES CERTAIN RELEASES, INJUNCTIONS, AND
                           EXCULPATIONS, PURSUANT TO WHICH CERTAIN
                           PARTIES ARE RELEASED FROM LIABILITY OR
                           EXCULPATED FOR A VARIETY OF CLAIMS.

 DEADLINE:                 YOU MUST PROPERLY COMPLETE, EXECUTE, AND
                           DELIVER THIS MASTER BALLOT SO THAT IT IS
                           ACTUALLY RECEIVED BY DONLIN, RECANO AND
                           COMPANY, INC. (THE “CLAIMS, NOTICE AND BALLOTING
                           AGENT”) PRIOR TO 4:00 P.M. PREVAILING EASTERN TIME
                           ON JANUARY 18, 2019 (THE “VOTING DEADLINE”)
                           (UNLESS SUCH TIME IS EXTENDED BY THE PROSPECTIVE



                                             2
        Case 19-10118-KJC    Doc 9-3       Filed 01/22/19     Page 4 of 17



                    DEBTORS), AT THE BELOW LISTED CLAIMS, NOTICE AND
                    BALLOTING AGENT ADDRESS BY U.S. MAIL, HAND
                    DELIVERY, OR OVERNIGHT COURIER. THE VOTES
                    TRANSMITTED BY THIS MASTER BALLOT WILL NOT BE
                    COUNTED IF THEY ARE NOT RECEIVED BY THE VOTING
                    DEADLINE. ELECTRONIC SUBMISSIONS WILL NOT BE
                    COUNTED, EXCEPT FOR SUBMISSIONS OF THE EXHIBIT
                    DESCRIBED HEREIN.

QUESTIONS/CLAIMS,   If you have any questions regarding this Master Ballot, the enclosed
NOTICE AND          voting instructions, the procedures for voting, or need to obtain
BALLOTING AGENT     additional Solicitation Materials, please contact the Claims, Notice
ADDRESS:            and Balloting Agent at the following address, telephone number, or
                    email address or visit the following website:

                                Maremont Corporation Ballot Processing
                                 c/o Donlin, Recano and Company, Inc.
                                       Attn: Voting Department
                                           6201 15th Avenue
                                          Brooklyn, NY 11219

                                     Telephone: (212) 771-1128
                            Email: DRCVote@donlinrecano.com (reference
                                “Maremont Vote” in the subject line)
                             Website: www.donlinrecano.com/maremont

                    Please note that the Claims, Notice and Balloting Agent cannot
                    provide legal advice or direct you to either accept (vote in favor of)
                    or reject (vote against) the Plan. If an additional Master Ballot is
                    needed, please do not photocopy this Master Ballot, but rather,
                    request an additional Master Ballot from the Claims, Notice and
                    Balloting Agent.

DISTRIBUTION OF     Included in the Solicitation Packages (as defined below) is a
SOLICITATION        solicitation instruction letter provided to law firms (the “Solicitation
PACKAGES:           Instruction Letter”) for purposes of assuring the distribution of
                    Solicitation Packages to such law firms’ clients who are Holders of
                    Class 4 Asbestos Personal Injury Claims. The Solicitation
                    Instruction Letter provides specific instructions on the steps you
                    must take as counsel if: (1) you do not represent a Holder; (2) you
                    are authorized to submit a Master Ballot on behalf of your clients
                    holding Class 4 Asbestos Personal Injury Claims; (3) you are not
                    authorized to submit a Master Ballot and request that the Claims,
                    Notice and Balloting Agent send Solicitation Packages, including
                    Ballots, directly to your clients holding Class 4 Asbestos Personal
                    Injury Claims; (4) you are requesting that the Claims, Notice and
                    Balloting Agent provide you with Solicitation Packages in order for


                                       3
        Case 19-10118-KJC       Doc 9-3       Filed 01/22/19   Page 5 of 17



                    you to provide such Solicitation Packages, including Ballots, to
                    your clients; or (5) you will submit a Master Ballot on behalf of
                    certain clients holding Class 4 Asbestos Personal Injury Claims and
                    also direct that the Claims, Notice and Balloting Agent send to
                    certain other clients Solicitation Packages with Ballots directly or
                    indirectly.

RESTRUCTURING       The Prospective Debtors are soliciting votes to accept (vote in favor
TRANSACTION         of) or reject (vote against) the Plan from the Holders of Asbestos
BACKGROUND:         Personal Injury Claims. The Prospective Debtors may file Chapter
                    11 Cases in the Bankruptcy Court and seek to consummate a
                    comprehensive restructuring transaction (the “Restructuring
                    Transaction”) through the chapter 11 bankruptcy process and the
                    Plan. The Prospective Debtors will file the Plan, the Disclosure
                    Statement, and an affidavit summarizing the voting results with the
                    Bankruptcy Court on or shortly after the date of the filing of the
                    Chapter 11 Cases. The Bankruptcy Court may approve the Plan,
                    which contemplates effecting the Restructuring Transaction, and,
                    upon approval by the Bankruptcy Court, the Plan will be binding on
                    each Holder.

                    For additional discussion of the treatment of Holders of
                    Asbestos Personal Injury Claims and such Holders’ rights
                    under the Plan, please carefully read the Disclosure Statement
                    and Plan in their entirety.

SOLICITATION        You should have received the following documents prior to or
PACKAGE:            included with this Master Ballot (collectively, the “Solicitation
                    Package”). Please note that some of the following documents
                    may be included on a USB drive included as part of your
                    Solicitation Package.

                            •    Solicitation Cover Letter
                            •    Solicitation Law Firm Instruction Letter
                            •    Disclosure Statement (with all Exhibits, including the
                                 Plan attached as Exhibit A and the exhibits to the Plan
                                 to be filed with the Bankruptcy Court) as of the date of
                                 Solicitation
                            •    A letter from the Asbestos Claimants Committee and
                                 Future Claimants’ Representative urging Holders of
                                 Asbestos Personal Injury Claims to vote to accept (vote
                                 in favor of) the Plan

                    If you have questions about this Master Ballot, or if you did not
                    receive a copy of the Plan or any related materials, please contact


                                          4
                 Case 19-10118-KJC              Doc 9-3        Filed 01/22/19        Page 6 of 17



                                     the Claims, Notice and Balloting Agent at (212) 771-1128 or at
                                     DRCVote@donlinrecano.com.        Information may also be
                                     obtained at www.donlinrecano.com/maremont.

                                     Any admission of claims for purposes of confirming the Plan is not
                                     an admission of liability on the part of the Prospective Debtors or
                                     any other party for payment purposes.

VOTING—COMPLETE THIS SECTION

    ITEM 1:                          Please prepare a client list of each Holder of a Class 4 Asbestos
    EXHIBIT OF                       Personal Injury Claim you are voting on behalf of, in substantially
    HOLDERS OF                       the same form as the table attached hereto (the “Exhibit”).
    ASBESTOS
    PERSONAL INJURY                  Please submit an electronic version of the Exhibit only (not the
    CLAIMS                           Master Ballot itself, which must be submitted via first class mail,
    REPRESENTED BY                   overnight courier, or hand delivery) on a CD-ROM or USB drive,2
    COUNSEL                          if possible, preferably in Microsoft Excel format. An electronic
                                     template is available from the Claims, Notice and Balloting Agent
                                     upon request. Alternatively, you may submit a paper version of the
                                     Exhibit.

                                     The Exhibit must include the following information: (i) the name of
                                     the injured party (with first name, last name, middle initial, and
                                     suffix listed in separate columns); (ii) the last four digits of the
                                     injured party’s Social Security number (U.S. Holders only); (iii)
                                     date of birth; (iv) date of death, if applicable; (v) disease type; and
                                     (vi) whether each Holder of a Class 4 Asbestos Personal Injury
                                     Claim listed on the Exhibit votes to accept (votes in favor of) or
                                     rejects (votes against) the Plan. Any vote on behalf of a Holder of
                                     a Class 4 Asbestos Personal Injury Claim submitted without
                                     inclusion of the name and the last four digits of a valid Social
                                     Security number (with respect to U.S. Holders only) of such
                                     Holder will not be counted.

                                     Please further note that the only disease types to be listed under the
                                     heading “Disease Type”3 are: Mesothelioma 2 (Disease Level V)
                                     (Shade Tree Mechanic Claims only), Mesothelioma (Disease Level
                                     IV) (Occupationally Exposed Claims only), Lung Cancer (Disease
                                     Level III) (Occupationally Exposed Claims only), Other Cancer
                                     (Disease Level II) (Occupationally Exposed Claims only), Severe
                                     Asbestosis (Disease Level I) (Occupationally Exposed Claims

2
 If you prefer to submit the Exhibit pages via email, please contact the Claims, Notice and Balloting Agent’s Voting
Department at (212) 771-1128 for further information.
3
  Certain terms that follow are defined in the Asbestos Personal Injury Trust Distribution Procedures, which is attached
to the Plan as Exhibit D.



                                                           5
        Case 19-10118-KJC    Doc 9-3       Filed 01/22/19   Page 7 of 17



                    only). As described in the Asbestos Personal Injury Trust
                    Distribution Procedures, the disease categories are assigned Disease
                    Levels of Level V to Level I, consecutively.

ITEM 2:             Please note that with respect to each Asbestos Personal Injury
TABULATION OF       Claim you list on the Master Ballot, you must vote the entire
VOTES WITH          claim to accept or reject the Plan and may not split such vote.
RESPECT TO THE      Accordingly, with respect to any Holder’s Asbestos Personal
PLAN                Injury Claim for which you attempt to partially reject and
                    partially accept the Plan, such Holder’s vote will not be counted
                    either as a vote to accept or reject the Plan. With respect to each
                    Holder of an Asbestos Personal Injury Claim that has
                    authorized you to vote his or her Asbestos Personal Injury
                    Claim on the Master Ballot, you must clearly designate either
                    acceptance or rejection of the Plan. If this Master Ballot is
                    signed and timely received by the Claims, Notice and Balloting
                    Agent, but does not designate either acceptance or rejection of
                    the Plan for any particular claim, or indicates both an
                    acceptance and rejection of the Plan with respect to a particular
                    claim, the Master Ballot will not be counted either as a vote to
                    accept or reject the Plan solely with respect to that claim.

                    Further, if you cast more than one Master Ballot and vote more
                    than once on account of the same Asbestos Personal Injury
                    Claim, the latest-dated, properly completed and executed
                    Master Ballot received before the Voting Deadline will be
                    deemed to reflect the Holder or Holders’ intent and shall
                    supersede any prior Master Ballots with respect to such
                    Asbestos Personal Injury Claims.

                    The Plan, though proposed jointly, constitutes a separate Plan
                    proposed by each Prospective Debtor. Accordingly, your vote
                    will be applied in the same manner and in the same amount in
                    Class 4 against each applicable Prospective Debtor.

                    The Claims, Notice and Balloting Agent is authorized, in its sole
                    and absolute discretion, to contact you to cure any defects in the
                    Master Ballot; provided, however, that the Claims, Notice and
                    Balloting Agent has no obligation to contact you regarding any
                    such defects. Only those Master Ballots actually received by the
                    Voting Deadline will be tabulated.




                                       6
Case 19-10118-KJC    Doc 9-3       Filed 01/22/19   Page 8 of 17



            A.    Please mark one of the boxes below:

                   All Holders listed on the Exhibit to this Master Ballot
                    ACCEPT (VOTE IN FAVOR OF) the Plan, as marked on
                    such exhibit.

                   All Holders listed on the Exhibit to this Master Ballot
                    REJECT (VOTE AGAINST) the Plan, as marked on such
                    exhibit.

                   All Holders listed on the Exhibit to this Master Ballot
                    ACCEPT (VOTE IN FAVOR OF) the Plan, except as
                    marked on such exhibit.

                   All Holders listed on the Exhibit to this Master Ballot
                    REJECT (VOTE AGAINST) the Plan, except as marked on
                    such exhibit.

            B.    Please complete the following summary of votes on the Plan
                  for each Disease Level of Holders for whom you are voting
                  (see instructions following the Master Ballot for
                  explanation of Disease Levels). If you believe your client(s)
                  holds an Asbestos Personal Injury Claim as defined in the
                  Plan, but does not meet the criteria for any of the Disease
                  Levels, such Holder’s Asbestos Personal Injury Claim will
                  be allowed for voting purposes only in the amount of $5,000
                  and you are not required to select a Disease Level below.

                                              Votes        Votes
                                            Accepting    Rejecting
                     Disease Level          (Voting in    (Voting    Total Votes
                                             Favor of)   Against)
                                             the Plan    the Plan
             Mesothelioma 2 (Disease
             Level V) (Shade Tree
             Mechanic Claims only)
             Mesothelioma (Disease
             Level IV) (Occupationally
             Exposed Claims only)
             Lung Cancer (Disease Level
             III) (Occupationally Exposed
             Claims only)
             Other Cancer (Disease Level
             II) (Occupationally Exposed
             Claims only)
             Severe Asbestosis (Disease
             Level I) (Occupationally
             Exposed Claims only)



                               7
        Case 19-10118-KJC    Doc 9-3       Filed 01/22/19   Page 9 of 17




ITEM 3:             By signing and returning this Master Ballot, the undersigned certifies,
CERTIFICATIONS      upon information and belief, that:

                        1. I received a copy of the Solicitation Materials, including the
                           Disclosure Statement, the Plan, and a letter from the Asbestos
                           Claimants Committee and the Future Claimants’
                           Representative urging Holders to vote to accept and vote in
                           favor of the Plan.

                        2. I acknowledge that the Prospective Debtors’ solicitation of
                           votes is subject to all of the terms and conditions set forth in
                           the Disclosure Statement.

                        3. I have prepared and attached the Exhibit to this Master Ballot
                           and/or included an electronic copy of the Exhibit.

                        4. Each individual identified on the Exhibit to the Master Ballot
                           is the Holder of an Asbestos Personal Injury Claim (as
                           defined in the Plan) in Class 4.

                        5. The Disease Level identified with respect to each Asbestos
                           Personal Injury Claim set forth on the Exhibit is true and
                           correct based on medical records or similar documentation.

                        6. I have the full power and authority under applicable
                           bankruptcy and/or non-bankruptcy law to vote on the Plan on
                           behalf of each of the Holders of Asbestos Personal Injury
                           Claims listed on the Exhibit to this Master Ballot.

                    I acknowledge that I am obligated to furnish to the Claims, Notice and
                    Balloting Agent the names and addresses of all Holders of Asbestos
                    Personal Injury Claims for whom I do not have the authority to vote
                    on the Plan by December 17, 2018.




                                       8
            Case 19-10118-KJC      Doc 9-3    Filed 01/22/19   Page 10 of 17



 Print or Type Name of
                                 _________________________________________________
 Attorney:
 Name of Law Firm:               _________________________________________________
 Attorney Signature:             _________________________________________________
 Street Address:                 _________________________________________________
 City, State and Zip Code:       _________________________________________________
 Telephone Number:               _________________________________________________
 Email Address of Attorney/
                                 _________________________________________________
 Signatory:
 Date:                           _________________________________________________

The entire Exhibit accompanying this Master Ballot must be prepared and returned with this
completed Master Ballot to the Claims, Notice and Balloting Agent.

IF THIS MASTER BALLOT IS NOT COMPLETED, EXECUTED AND DELIVERED TO
THE CLAIMS, NOTICE AND BALLOTING AGENT SO THAT IT IS ACTUALLY
RECEIVED BY THE VOTING DEADLINE AT 4:00 P.M. (PREVAILING EASTERN
TIME) ON JANUARY 18, 2019, IT WILL NOT BE COUNTED.

DO NOT INCLUDE MEDICAL RECORDS WITH THIS BALLOT. MEDICAL RECORDS
CANNOT BE RETURNED BY THE CLAIMS, NOTICE AND BALLOTING AGENT.
         Case 19-10118-KJC           Doc 9-3        Filed 01/22/19   Page 11 of 17



         INSTRUCTIONS FOR COMPLETING THIS MASTER BALLOT

1. The Master Ballot is to be used by counsel of record for Holders of Asbestos Personal
   Injury Claims who are authorized to vote on behalf of those clients to accept (vote in favor
   of) or reject (vote against) the Plan. You may be required to provide evidence of
   authorization to vote to accept or reject the Plan on behalf of the Holders of Asbestos
   Personal Injury Claims. The Master Ballot may not be used for any purpose other than to
   transmit the votes to accept or reject the Plan.

2. In order for the votes reflected on the Master Ballot to be counted, the Master Ballot must
   be completed, signed, and returned so that it is actually received by the Claims, Notice and
   Balloting Agent, Donlin, Recano and Company, Inc., by the Voting Deadline, which is no
   later than 4:00 p.m. prevailing Eastern Time on January 18, 2019, unless such time is
   extended by the Prospective Debtors. Your completed Master Ballot should be returned in
   the pre-addressed, postage-paid envelope provided, to:

                    Via First Class Mail, Overnight Courier, or Hand Delivery:
                           Maremont Corporation Ballot Processing

           If by First Class Mail:              If by Hand Delivery or Overnight Mail:

      Donlin, Recano & Company, Inc.                  Donlin, Recano & Company, Inc.
     Re: Maremont Corporation, et al.                Re: Maremont Corporation, et al.
         Attn: Voting Department                         Attn: Voting Department
    PO Box 192016 Blythebourne Station                         6201 15th Ave
           Brooklyn, NY 11219                              Brooklyn, NY 11219


3. Master Ballots will not be accepted by telecopy, facsimile or other electronic means,
   including email. Master Ballots delivered to the Bankruptcy Court, the Prospective
   Debtors, or any party other than the Claims, Notice and Balloting Agent will not be
   counted.

4. This Master Ballot will not constitute or be deemed a proof of claim or equity interest, an
   assertion of a claim or equity interest, or the allowance of a claim or equity interest. None
   of the information set forth in this Master Ballot shall constitute an admission by the
   Prospective Debtors as to the extent, validity, or priority of the claim voted herein, nor shall
   anything contained herein be binding upon the Prospective Debtors, the Holders of
   Asbestos Personal Injury Claims or the Asbestos Personal Injury Trust in any subsequent
   claims resolution process.

5. Multiple Master Ballots may be completed and delivered to the Claims, Notice and
   Balloting Agent. Votes reflected by multiple Master Ballots will be counted except to the
   extent they are duplicative of votes reflected by other Master Ballots. If two or more
   Master Ballots are inconsistent, the votes reflected on the last Master Ballot actually
   received prior to the Voting Deadline will, to the extent of such inconsistency, govern. If


                                               10
         Case 19-10118-KJC          Doc 9-3        Filed 01/22/19    Page 12 of 17



   more than one Master Ballot is submitted in order to supplement rather than duplicate
   earlier Master Ballot(s), please designate the subsequent Master Ballot(s) as a
   “Supplement” and clearly mark which of the votes reflected therein are additional votes.
   Notwithstanding the foregoing, if two or more Master Ballots are received from separate
   counsel, each of whom purports to represent the same Holder of an Asbestos Personal
   Injury Claim, the vote of such Holder will be counted only once and only if the votes of
   the Holder are consistent. If the votes are not consistent, none of the votes of such Holder
   will be counted.

6. Please note that with respect to each Asbestos Personal Injury Claim you list on the Master
   Ballot, you must vote the entire claim to accept (vote in favor of) or reject (vote against)
   the Plan and may not split such vote. Accordingly, with respect to any Holder of an
   Asbestos Personal Injury Claim for whom you attempt to partially reject and partially
   accept the Plan, such Holder’s vote will not be counted as a vote to accept or reject the
   Plan. With respect to each Holder of an Asbestos Personal Injury Claim that has authorized
   you to vote his or her Asbestos Personal Injury Claim on the Master Ballot, you must
   clearly designate either acceptance or rejection of the Plan. If this Master Ballot is signed
   and timely received by the Claims, Notice and Balloting Agent, but does not designate
   either acceptance or rejection of the Plan for any particular claim, or indicates both an
   acceptance and rejection of the Plan with respect to a particular claim, it will not be counted
   as a vote to accept or reject the Plan solely with respect to that claim. The Claims, Notice
   and Balloting Agent is authorized, in its sole and absolute discretion, to contact you to cure
   any defects in the Master Ballot; provided, however, that the Claims, Notice and Balloting
   Agent has no obligation to contact you regarding any such defects. Only those Master
   Ballots actually received by the Voting Deadline will be counted.

7. To properly complete the Master Ballot, you must follow the procedures described below:

       a. Item 1 of the Master Ballot requires you to attach an Exhibit to the Master Ballot,
          listing each Holder of an Asbestos Personal Injury Claim that you represent and
          are authorized to vote on behalf of (each, a “Voting Client”). The Exhibit, the
          form of which is attached hereto, must clearly identify your law firm on each page
          and list in separate columns the following information for each Holder of an
          Asbestos Personal Injury Claim on whose behalf you are voting: (i) name (with
          first name, last name, middle initial and suffix listed in separate columns); (ii) the
          last four digits of an injured party’s social security number (U.S. Holders only);
          (iii) date of birth; (iv) date of death, if applicable; (v) disease type (as set forth in
          the Asbestos Personal Injury Trust Distribution Procedures); and (vi) whether
          the listed individual Holder of an Asbestos Personal Injury Claim accepts or
          rejects the Plan (if applicable). In addition, you must state the total number of
          acceptances and total number of rejections by the Holders of Asbestos Personal
          Injury Claims that you represent, as reflected in the Exhibit. For your
          convenience, a sample template is set forth below:




                                              11
                Case 19-10118-KJC             Doc 9-3        Filed 01/22/19    Page 13 of 17



                                 Last Four Digits                  Date of Death                     Accept or
Last    First                                         Date of                        Disease
                 M.I.   Suffix   of Social Security                     (If                         Reject Plan
Name    Name                                           Birth                          Type
                                      Number                        Applicable)                   (If Applicable)
                                                                                                   Accept, or
Smith   John      A.                   1234           1/1/1900                     Mesothelioma
                                                                                                   Reject

               b. Item 2 of the Master Ballot requires you to indicate which of your Voting Clients
                  listed on the Exhibit accept the Plan and which of your Voting Clients reject the
                  Plan. If all Voting Clients have authorized you to either accept or reject the Plan,
                  you may so indicate in the applicable box without additional explanation. If some
                  of the Voting Clients have authorized you to accept the Plan, while others have
                  authorized you to reject the Plan, please check the appropriate box and be certain
                  to specify on the Exhibit which of the Voting Clients have accepted the Plan and
                  which of the Voting Clients have rejected the Plan. Item 2 also requires you to
                  complete the summary of votes by Disease Level set forth therein. If multiple
                  Disease Levels are indicated, the highest specified level shall be used for the
                  purposes of calculating voting amounts. If no Disease Level is indicated, the claim
                  shall be valued at $5,000 solely for the purpose of calculating voting amounts.

               c. Item 3 requires that you make certifications as a prerequisite to the submission of
                  a vote on behalf of one or more Voting Clients. Please ensure that you have read
                  and understood the certifications prior to signing the Master Ballot. If you are
                  unable to make the certification as to your authority to vote on behalf of any
                  of your Voting Clients, you must furnish the Claims, Notice and Balloting
                  Agent with the name and address of each such Voting Client by December
                  17, 2018, to whom the Claims, Notice and Balloting Agent will send a
                  Solicitation Package. Please see the Solicitation Instruction Letter for
                  additional Instructions.

               d. Sign and date your Master Ballot.

               e. Provide your name, law firm, mailing address, telephone number and email address.

               f. Contact the Claims, Notice and Balloting Agent if you need any additional
                  information.

               g. Return the completed, executed Master Ballot, including the Exhibit (only the
                  Exhibit may be returned in electronic and/or written form), via first class mail,
                  overnight courier, or hand delivery, so as to be actually received by the Claims,
                  Notice and Balloting Agent before the Voting Deadline of 4:00 p.m. Prevailing
                  Eastern Time on January 18, 2019. Ballots will not be accepted by telecopy,
                  facsimile or other electronic means, including email. The completed, executed
                  Master Ballot should be returned to:




                                                        12
                Case 19-10118-KJC          Doc 9-3         Filed 01/22/19     Page 14 of 17



                     Via First Class Mail, Overnight Courier, or Hand Delivery:
                            Maremont Corporation Ballot Processing

                 If by First Class Mail:               If by Hand Delivery or Overnight Mail:

          Donlin, Recano & Company, Inc.                     Donlin, Recano & Company, Inc.
         Re: Maremont Corporation, et al.                   Re: Maremont Corporation, et al.
             Attn: Voting Department                            Attn: Voting Department
        PO Box 192016 Blythebourne Station                            6201 15th Ave
               Brooklyn, NY 11219                                 Brooklyn, NY 11219

    8. The Plan will be found to have been accepted by Class 4 if it is accepted by the Holders of
       at least two-thirds (2/3) in amount and seventy-five percent (75%) in number of the Holders
       of Asbestos Personal Injury Claims in Class 4 actually voting on the Plan. If an order
       confirming the Plan is issued by the Bankruptcy Court and affirmed by the District Court,
       or issued by the District Court, all Holders of Equity Interests in, and any and all Holders
       of Claims against, the Prospective Debtors (including those who reject the Plan, abstain
       from voting on the Plan, or are not entitled to vote on the Plan) will be bound by the
       confirmed Plan and the transactions contemplated thereby.

    9. Explanation of requirements for Disease Levels and claim amounts for purposes of
       confirming the Plan:

        The Exhibit must assign a Disease Level for each Asbestos Personal Injury Claim listed on
        the Exhibit. The Disease Levels, along with their corresponding amounts and medical
        criteria for voting purposes only, are as follows:

        MESOTHELIOMA 2 (DISEASE LEVEL V):

            •    Diagnosis of mesothelioma by a qualified physician, and
            •    Injured party’s exposure was the result of being a Shade Tree Mechanic.4

            Claim amount for voting purposes only: $12,100.

        MESOTHELIOMA (DISEASE LEVEL IV):

            •    Diagnosis of mesothelioma by a qualified physician, and
            •    Injured party’s5 exposure was the result of working as a professional auto mechanic.

            Claim amount for voting purposes only: $111,500.


4
  “Shade Tree Mechanic” means an individual auto enthusiast who worked on maintenance and upgrades to
automobiles at home.
5
  For Secondary Exposure Claims (as defined in the Asbestos Personal Injury Trust Distribution Procedures), the
occupationally exposed person must have been working as a professional auto mechanic.



                                                      13
                   Case 19-10118-KJC           Doc 9-3         Filed 01/22/19   Page 15 of 17



           LUNG CANCER (DISEASE LEVEL III):

               •    Diagnosis of a primary lung cancer,
               •    Evidence of an underlying Bilateral Asbestos-Related Nonmalignant Disease (as
                    defined below),
               •    Injured party’s6 exposure was the result of working as a professional auto mechanic,
                    and
               •    Supporting medical documentation establishing asbestos exposure as a contributing
                    factor in causing the lung cancer in question in causing the lung cancer in question.

               Claim amount for voting purposes only: $25,400.

           OTHER CANCER (DISEASE LEVEL II):

               •    Diagnosis of a primary colo-rectal, laryngeal, esophageal, pharyngeal, or stomach
                    cancer,
               •    Evidence of an underlying Bilateral Asbestos-Related Nonmalignant Disease,
               •    Injured party’s7 exposure was the result of working as a professional auto mechanic,
                    and
               •    Supporting medical documentation establishing asbestos exposure as a contributing
                    factor in causing the other cancer in question.

               Claim amount for voting purposes only: $5,400.

           SEVERE ASBESTOSIS (DISEASE LEVEL I):

               •    Diagnosis of asbestosis with ILO of 2/1 or greater, or asbestosis determined by
                    pathological evidence of asbestos, plus (a) total lung capacity (“TVC”) less than
                    65%,8 or (b) forced vitality capacity (“FVC”) less than 65% and forced expiratory
                    volume in one second (“FEV1”)/FVC ratio greater than 65%,
               •    Injured party’s9 exposure was the result of working as a professional auto mechanic,
                    and
               •    Supporting medical documentation establishing asbestos exposure as a contributing
                    factor in causing the pulmonary disease in question.

               Claim amount for voting purposes only: $25,400.



6
 For Secondary Exposure Claims, the occupationally exposed person must have been working as a professional auto
mechanic.
7
 For Secondary Exposure Claims, the occupationally exposed person must have been working as a professional auto
mechanic.
8
    Actual measured value as opposed to the percentage of predicted.
9
  For Secondary Exposure Claims, the occupationally exposed person must have been working as a professional auto
mechanic.



                                                          14
           Case 19-10118-KJC         Doc 9-3        Filed 01/22/19   Page 16 of 17



     As used in this Section, Bilateral Asbestos-Related Nonmalignant Disease means: the
     claimant has or had either (i) a chest X ray read by a qualified B reader of 1/0 or higher on
     the ILO scale or (ii)(x) a chest X ray read by a qualified B reader or other Qualified
     Physician, (y) a CT scan read by a Qualified Physician, or (z) pathology, in each case
     showing either bilateral interstitial fibrosis, bilateral pleural plaques, bilateral pleural
     thickening, or bilateral pleural calcification. Evidence submitted to demonstrate (i) or (ii)
     above must be in the form of a written report stating the results (e.g., an ILO report, a
     written radiology report or a pathology report). Solely for asbestos claims filed against a
     Debtor or another defendant in the tort system prior to the Commencement Date, if an ILO
     reading is not available, either (i) a chest X ray or a CT scan read by a Qualified Physician,
     or (ii) pathology, in each case showing bilateral interstitial fibrosis, bilateral pleural
     plaques, bilateral pleural thickening, or bilateral pleural calcification consistent with or
     compatible with a diagnosis of asbestos-related disease, shall be evidence of a Bilateral
     Asbestos-Related Nonmalignant Disease.

  10. For detailed information concerning the asbestos-related business of the Prospective
      Debtors and their asbestos claims history, please consult Article III of the Disclosure
      Statement.

  11. Solely for the purpose of voting to accept or reject the Plan, each Asbestos Personal
      Injury Claim has been temporarily allowed in the amount set forth above that
      corresponds to the Disease Level for each such Claim or $5,000 to the extent a Disease
      Level has not been identified. The temporary allowance of Asbestos Personal Injury
      Claims in the applicable amounts is solely for the purpose of voting, does not
      constitute an allowance of such Claims for the purpose of distribution under the
      Asbestos Personal Injury Trust, and is without prejudice to the rights of your Voting
      Clients, the Plan Proponents, or the Asbestos Personal Injury Trust in any other
      context.

            PLEASE DELIVER YOUR MASTER BALLOT PROMPTLY!

IF YOU HAVE ANY QUESTIONS REGARDING THIS MASTER BALLOT OR THE
VOTING PROCEDURES, PLEASE CONTACT THE CLAIMS, NOTICE AND
BALLOTING AGENT BY EMAILING DRCVOTE@DONLINRECANO.COM AND
REFERENCE “MAREMONT VOTE” IN THE SUBJECT LINE, OR BY CALLING (212)
771-1128 AND ASKING FOR THE SOLICITATION TEAM.


                        [Remainder of Page Intentionally Left Blank]




                                               15
                             Case 19-10118-KJC                Doc 9-3    Filed 01/22/19         Page 17 of 17



                EXHIBIT FOR CLASS 4 ASBESTOS PERSONAL INJURY CLAIMS MASTER BALLOT

All Holders of Asbestos Personal Injury Claims are represented by _________________________________.
                                                                        Plaintiffs’ Law Firm

                                             Last Four
                                           Digits of Social                           Date of Death                   Accept or Reject Plan
  Last Name   First Name   M.I.   Suffix                         Date of Birth                         Disease Type
                                              Security                               (If Applicable)                     (If Applicable)
                                              Number
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject
                                                                                                                       Accept, or  Reject


TOTAL ACCEPTANCES:

TOTAL REJECTIONS:
